 

Exhibit 10.24

 

[gz5jsonod5eo000001.jpg]

 

October 19, 2018

 

Jared Grusd, via personal email

 

 

Dear Jared,

 

Congratulations! Snap Inc. (the “Company”) is pleased to offer you a full-time,
exempt, regular position as follows:

 

Offer Summary:

Initial Title: Chief Strategy Officer

Start Date: November 5, 2018  

Work Location and Office Address: 2772 Donald Douglas Loop N, Santa Monica, CA
90405

Compensation: Annual salary of $500,000.00

RSA:  $24,000,000.00. Subject to the terms below.

 

You may be eligible to receive an annual discretionary bonus. Please note that
whether or not you receive a discretionary bonus, as well as the amount, will be
determined by the Company in its sole discretion.

 

You will be paid biweekly, subject to applicable payroll deductions and
withholdings. In addition, employees qualify for a range of benefits. Check out
the enclosed benefits documents for more details, or contact Recruiting for the
current suite of benefits available to you. The Company may change compensation
and benefits at its discretion.

 

Under the Snap Inc. 2017 Equity Incentive Plan or any successor equity plan (the
“Plan”), and subject to approval by the Company’s Board of Directors (the
“Board”), the Company will grant you a restricted stock award (“RSA”) with an
aggregate value of at least the dollar amount stated in the offer summary above.
If approved, the number of shares subject to your RSA will be determined by
using the fair market value of the Company’s Common Stock, based on the
methodology adopted by the Board as of your employment start date. All of the
shares issued to you under your RSA will initially be subject to forfeiture, but
the forfeiture condition will lapse in equal monthly installments over
forty-eight months so long as you remain an employee. The vesting date of your
RSA and grant price will be set by the Board after your start date and you will
be notified of the same. The Company may, in its sole discretion, elect to
withhold or sell on your behalf that number of shares required to cover the
taxes, withholdings, and other similar obligations due upon the vesting of your
RSA (i.e., as the forfeiture condition lapses). In all cases, your RSA will be
subject to the terms and conditions of the Plan and the applicable grant
agreement.

 

You are being offered employment at the Company because of the personal skills
and experience you have, not because of any confidential, proprietary, or
trade-secret information of a former or current employer you may have.  In your
work for the Company, we do not want you to use or disclose any such
confidential, proprietary, or trade-secret information.  Likewise, as an
employee of the Company, you may learn about

[gz5jsonod5eo000002.jpg]

 

--------------------------------------------------------------------------------

 

confidential, proprietary, or trade-secret information related to the Company
and its clients.  To protect the interests of both the Company and its clients,
all employees are required to read and sign the enclosed Confidential
Information and Inventions Assignment Agreement as a condition of employment at
the Company. Also enclosed for you to review and then sign as a condition of
employment are the Conflict of Interest Agreement, the Acknowledgement of
At-Will Employment, and our Arbitration Agreement, which provides that all
disputes arising out of your employment must be resolved through binding
arbitration.  We encourage you to read all these documents carefully, and to
seek independent legal counsel if you have any questions about the meaning or
scope of these documents.

 

The Company may change your position, duties, and work location from time to
time at its discretion. As a Snap Inc. employee, you will be expected to follow
Company policies and acknowledge in writing that you have read our Employee
Handbook.  With the exception of the “employment at-will” policy discussed
below, the Company may modify or eliminate its policies at its discretion.

 

Your employment with the Company is at-will.  This means you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying us.  Likewise, the Company may terminate your employment at any time
or change the terms and conditions of your employment, with or without cause or
notice. By signing below, you agree to the at-will nature of your employment and
acknowledge that this paragraph describing the at-will nature of your employment
supersedes any other agreements or promises made to you by anyone, whether
written or oral.  Your employment at-will status can be modified only in a
written agreement signed by an officer of Snap Inc.

 

If you accept our offer, we would like you to start on the start date stated in
the offer summary above. This offer is contingent upon a background-check
clearance, reference check, and satisfactory proof of your right to work in the
United States.  You agree to assist as needed and to complete any documentation
at the Company’s request to meet these conditions. This offer letter supersedes
any other agreements or promises made to you by anyone, whether oral or written.

 

If you wish to accept employment at Snap Inc. under the terms described above,
please sign and date this offer letter, the enclosed Confidential Information
and Inventions Assignment Agreement, Conflict of Interest Agreement,
Acknowledgement of At-Will Employment, Export Control Laws Compliance Screening
Form, and Arbitration Agreement, and return them all to me by the expiration
date stated in the offer summary above.

 

We’re excited to have you join the team.

 

Sincerely,

 

/s/ Tim Stone

Tim Stone, Chief Financial Officer

 

Accepted and agreed:

 

/s/ Jared Grusd

Jared Grusd

 

 

 

 

 

 

 

Date

 

October 23, 2018

 

--------------------------------------------------------------------------------

 

 

Attachment:

  

Confidential Information and Inventions Assignment Agreement

 

  

Conflict of Interest Agreement

 

  

Acknowledgement of At-Will Employment

 

  

Mutual Agreement to Arbitrate Claims

 

  

Export Control Laws Compliance Screening Form

 

[gz5jsonod5eo000002.jpg]

 